CHARLES J. SCHUCK, Judge.
On October 3, 1943, at Reader, Wetzel county, West Virginia, claimant’s Pontiac automobile was injured by a state road commission truck driven by a prisoner instructed to operate the same, causing damages to claimant’s car in the amount of $98.94. From the record it appears that claimant’s car was parked at or near what is known as camp no. 80 at Reader and that the state road truck operated as aforesaid, carelessly and negligently backed into claimant’s car without any fault on his, claimant's, part causing the damages in question.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount, and the claim is approved by the special assistant to ihe attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of ninety-eight dollars and ninety-four cents ($98.94).